DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on April 12, 2022 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed January 25, 2022) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. EP 1 665 937 in view of Bauer et al. US 6, 548,100.
Regarding claims 1, 3, 4, 6, 7, Takahashi discloses an emulsified seasoning comprising 0.02-20wt% fine food particles derived from soybean [0009-10, 0019, 0025]. The soybean-derived polysaccharide is disclosed as “dried” and then “dissolved” [0025-26] and also as “powder” [0029], thus it is reasonably expected to have a water content of 50% or less. Moreover, the water content of the beans or nuts is not considered critical to the invention given that present claim is directed to an emulsified composition comprising a mixture of ingredients (including water) and once all ingredients are combined the water content of the beans or nuts would not necessarily remain constant.  
Takahashi further discloses an oil or fat [0015, 0026] and teaches, “[t]here are no particular restrictions on the amount of fat or oil in the emulsified composition, but a system with a large oil content, such as an emulsion with an oil content of 5% or greater in the emulsified composition, is particularly effective for exhibiting the flavor and body of the oils and fats.” [0015]. Thus, it would have been within the skill level of one of ordinary skill to determine an optimum amount of fat or oil, through routine experimentation, in order to arrive at the desired flavor and body. 
Takahashi teaches adding an organic acid for stability [0016, 0022] and provides an example using 18 parts of vinegar [0026]. Takahashi does not expressly disclose the claimed range, however, it would have been within the skill level of one of ordinary skill to determine an optimum amount of organic acid, through routine experimentation, needed to stabilize the product.  
Takahashi teaches the addition of water and provides an example of using 39.6 parts of water [0026]. Takahashi does not expressly disclose the claimed range, however, it would have been within the skill level of one of ordinary skill to determine an optimum amount of water needed for the specific final products through routine experimentation. 
Moreover, regarding the claimed concentrations, MPEP 2144.05 states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, discovering the optimum or workable concentrations of the emulsified seasoning involves only routine skill in the art.
Takahashi does not expressly disclose the claimed modal diameter of the emulsified seasoning as 0.3 to 100µm; however, Takahashi does teach a median diameter of 5-100µm [0009] and one would have expected for the modal diameter to overlap with the median diameter due to the fact that mode and median are similar measurements. Further, one would have easily adjusted mixing parameter to obtain the desired modal diameter. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Moreover, since Takahashi teaches the emulsified particles were measured with a laser diffraction particle size distribution measuring device [0028], which is the same type of device used by the present invention (filed specification [0036]), one of ordinary skill in the art would have easily measured the modal diameter, if so desired. 
With respect to the claimed viscosity, Takahashi does not expressly disclose the claimed viscosity; however, Takahashi teaches the emulsified seasoning includes flavored seasonings such as mayonnaise, dressings, creams, and soups [0013] which are all known in the art to have varying viscosity and one of ordinary skill in the art would have easily determined viscosity based on the specific emulsified product and the standard viscosity for said commercial products. One of ordinary skill in the art would understand that the viscosity needed for the emulsified cream of Example 4 would differ from the viscosity needed for the liquid seasoning of Example 9, which would differ from viscosity need for the emulsified sesame oil of Example 10 and would have easily prepared all the emulsified seasonings along the lines of what is generally deemed acceptable in the art. Thus, the viscosity of the emulsified seasonings would have been easily determined through routine experimentation and measured with a known and/or readily available viscometer at known/desired parameters.
 Takahashi does not expressly disclose the claimed solid content of the emulsified seasonings. 
Bauer teaches a cooking system comprising a liquid emulsified seasoning comprising “high solids content” of about 25-65% (col. 3, line 55) and teaches the high solids content contribute to the stability of the liquid/paste emulsified seasoning. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). One of ordinary skill in the art would have been motivated to modify the invention of Takahashi by having a high amount of solids content since Bauer teaches high solids content contribute to the stability “so there is no requirement to overload the food material with any single component” (col. 2, line
Regarding claim 2, claim 1 is applied as stated above. Takahashi further teaches wherein the emulsified seasoning comprises fine particles of vegetables. [0020] states “vegetable proteins” which are well-known in the art to be in powder (“fine”) form.
Regarding claim 5, claim 1 is applied as stated above. Takahashi further teaches wherein the emulsified seasoning comprises salt [0017] and provides an example using 3.3 parts of salt [0026]. Bauer teaches a cooking system comprising a liquid emulsified seasoning comprising 2-18% salt (col. 3, line 55) for added stability. It would have been within the skill level of one of ordinary skill to determine an optimum range of salt, through routine experimentation, needed to stabilize the product. 
Regarding claims 9, 11, Takahashi discloses a method of manufacturing an emulsified seasoning comprising preparing a liquid mixture containing beans or nuts that have a water content of 50% or less. The soybean-derived polysaccharide is disclosed as “dried” and then “dissolved” [0025-26] and also as “powder” [0029], thus it is reasonably expected to have a water content of 50% or less. The liquid mixture comprises an oil or fat, an organic acid, and water [0012-19]. Takahashi does not expressly disclose the total oil/fat and water ranges; however, Takahashi does teach, “[t]here are no particular restrictions on the amount of fat or oil in the emulsified composition, but a system with a large oil content, such as an emulsion with an oil content of 5% or greater in the emulsified composition, is particularly effective for exhibiting the flavor and body of the oils and fats.” [0015] and Takahashi teaches the addition of water and provides an example of using 39.6 parts of water [0026]. While Takahashi does not expressly disclose the claimed ranges, it would have been within the skill level of one of ordinary skill to determine an optimum ranges of oil and water for the specific final products through routine experimentation. Moreover, Bauer teaches a cooking system comprising a liquid emulsified seasoning comprising about 20-40% water and about 15-40% oil (col. 3, lines 55-60). One of ordinary skill in the art would have been motivated to modify the invention of Takahashi by using known ranges of oil and water to arrive at the desired liquidity of the product.  
Takahashi does not expressly disclose the claimed solid content of the emulsified seasonings. 
Bauer teaches a cooking system comprising a liquid emulsified seasoning comprising “high solids content” of about 25-65% (col. 3, line 55) and teaches the high solids content contribute to the stability of the liquid/paste emulsified seasoning. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). One of ordinary skill in the art would have been motivated to modify the invention of Takahashi by having a high amount of solids content since Bauer teaches high solids content contribute to the stability “so there is no requirement to overload the food material with any single component” (col. 2, line 62). 
Takahashi does not expressly disclose the claimed modal diameter of the emulsified seasoning as 0.3 to 100µm; however, Takahashi does teach a median diameter of 5-100µm [0009] and one would have expected for the modal diameter to overlap with the median diameter due to the fact that mode and median are similar measurements. Further, one would have easily adjusted mixing parameter to obtain the desired modal diameter. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Moreover, since Takahashi teaches the emulsified particles were measured with a laser diffraction particle size distribution measuring device [0028], which is the same type of device used by the present invention (filed specification [0036]), one of ordinary skill in the art would have easily measured the modal diameter, if so desired.  
With respect to the claimed viscosity, Takahashi does not expressly disclose the claimed viscosity; however, Takahashi teaches the emulsified seasoning includes flavored seasonings such as mayonnaise, dressings, creams, and soups [0013] which are all known in the art to have varying viscosity and one of ordinary skill in the art would have easily determined viscosity based on the specific emulsified product and the standard viscosity for said commercial products. One of ordinary skill in the art would understand that the viscosity needed for the emulsified cream of Example 4 would differ from the viscosity needed for the liquid seasoning of Example 9, which would differ from viscosity need for the emulsified sesame oil of Example 10 and would have easily prepared all the emulsified seasonings along the lines of what is generally deemed acceptable in the art. Thus, the viscosity of the emulsified seasonings would have been easily determined through routine experimentation and measured with a known and/or readily available viscometer at known/desired parameters.
Regarding claims 10, claims 9 are applied as stated above. Takahashi teaches obtaining the desired particle size by preparing the composition “using an ordinary apparatus such as a colloid mill, high pressure homogenizer or mixer” [0023] and discloses an example of multiple mixings (“size reduction treatment”) using a mixer and a high pressure homogenizer at 70kg/cm to obtain an emulsified product [0029]. Takahashi does not expressly state high pressure mixing for more than half of the duration of the size reduction treatment; however, it would have been within the skill level of one of ordinary skill to determine the duration of the individual mixing steps needed to obtain the desired product through routine experimentation. 
Response to Arguments
Applicant's arguments (35 USC § 103) filed April 12, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the soybean polysaccharides of Takahashi are water-soluble and “cannot exist in a solid when water is present”; however, Takashashi clearly states, “[0001]…More specifically, the invention relates to an oil in water emulsified composition which contains soybean-derived water-soluble polysaccharide as active ingredients to achieve a stable emulsified dispersion, despite a relatively large particle size of 5-100um as the median diameters of the emulsified particles.” Thus, the particles are not fully dissolved. Furthermore, even if the particles were fully dissolve, the polysaccharide is still a component present in the composition of Takashashi. 
Applicant’s remarks regarding the obtaining the fine food particles (page 9) are of no significance given that the process of obtaining is not presently claimed. Takashashi teaches “fine food particles” as current required by the pending claims.
Regarding Bauer, Bauer is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely that a high solids content contribute to the stability of the liquid/paste emulsified seasoning, and in combination with the primary reference, discloses the presently claimed invention. 
With respect to Applicants’ remarks pertaining to the claimed viscosity, given the prior art teaches edible emulsions such as dressings, soups, creams and custards and said products are well known for their respective textures/mouthfeels, one of ordinary skill in the art would have absolutely been motivated to determine the viscosity through routine experimentation in order to arrive at a final product that consumers recognize. Furthermore, both Applicant and Takahashi disclose “mayonnaise” as an example of the emulsified composition and given that the consistency of mayonnaise is pretty much standard across different types/brands, one would have reasonably expected the viscosity of the Takahashi mayonnaise to be substantially similar to the claimed emulsified seasoning. 
For the reasons provided above, Applicant’s arguments are not considered persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792